Citation Nr: 0801403	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus 
type II.

3.  Entitlement to service connection for coronary artery 
disease (also claimed as heart murmur.)

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for right and left knee 
spurs with degenerative joint disease.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2003 to March 
2004.  He had prior inactive service for 16 years and 6 
months and prior active service of two months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that further development is 
indicated to properly address the claims on appeal.  In his 
substantive appeal, the veteran maintains that he underwent 
an examination prior to entering active duty in May 2003.  He 
claims the disabilities at issue were noted; however, they 
were not severe enough to interfere with his ability to 
serve.  In this regard, the veteran maintains the 
disabilities were aggravated on active duty. 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.  

2.  After the completion of the above, 
the AOJ should schedule the veteran for 
VA medical examinations, by appropriate 
specialists, to determine the nature and 
etiology of the veteran's claimed 
disabilities of sleep apnea, diabetes 
mellitus, type II, coronary artery 
disease (also claimed as heart murmur), 
GERD, hypertension and bilateral knee 
spurs with degenerative joint disease.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
All special studies or tests including X-
rays, deemed necessary by the examiner(s) 
are to be accomplished.  The examiners 
are requested to review the pertinent 
medical records, examine the appellant 
and provide a written opinion as to the 
presence, etiology and onset of his 
claimed conditions.

(A) Specifically the examiners should 
discuss whether (1) it is at least as 
likely as not that any of the disorder(s) 
preexisted service.  (2) If the disorders 
preexisted service, is it at least as 
likely as not that the veteran's 
disorders were permanently 
aggravated/increased in severity during 
his service or is it more likely than not 
that such increase was due to the natural 
progress of the disease?

The examiner(s) should also addressed 
whether it is at least as likely as not 
that the claimed disorder(s), if not 
shown to preexist service or otherwise 
incurred in service, or became manifest 
to a compensable degree within a one year 
period of his discharge from service.  

The examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
service-connection claims, including any 
additional evidence obtained by the AOJ 
on remand.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. § 
3.306 (2007), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims. 38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


